Citation Nr: 0033822	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-14 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic 
heart disease with 
aterio-hypertension, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from February 1936 to 
February 1940, and from May 1940 to January 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to the benefits sought.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter "the CAVC") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Additional Evidence

Review of the record reveals that the veteran was informed 
that his case was being certified and transferred to the 
Board in an August 1999 VA letter.  In May 2000, the 
veteran's accredited representative, The American Legion 
(hereinafter "the Legion") submitted a copy of an April 
2000 VA compensation and pension examination report, with a 
waiver of initial consideration by the RO.

Under the applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  See 38 C.F.R. 
§ 20.1304(a) (2000).  As such, the Board is ordinarily 
precluded from considering such records for purposes of the 
present appeal.  However, it is noted that this 'additional' 
evidence not only consists of a previously unconsidered 
compensation examination report, but it also mentions a 
recent hospitalization (presumably at a VA medical facility) 
in Huntsville, Alabama.  Thus, there appears to be additional 
VA medical records available, and of more recent chronology.  
The requisition and consideration of all available medical 
and treatment records that are relevant to issues on appeal 
is necessary for the proper adjudication of this case.  This 
is particularly important with regard to VA medical records.  
Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
additional evidentiary development is required.

ii.  Intertwined Claim

Review of the record also reveals that the RO denied 
entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema secondary to tobacco use.  
The veteran was informed of this adverse determination, as 
well as his procedural and appellate rights, by VA letter 
dated May 4, 1999.  The veteran did not timely initiate an 
appeal with respect to this claim.

In its December 1999 Informal Hearing Presentation, however, 
the representative raised a claim of entitlement to service 
connection for aggravation of chronic obstructive pulmonary 
disease with emphysema due to service-connected 
arteriosclerotic heart disease with aterio-hypertension.  In 
support of this claim, the Legion specifically refers to the 
pertinent findings noted in the October 1998 VA 
cardiovascular examination report.

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury, 38 C.F.R. § 3.310(a) (2000), or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The CAVC has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the secondary service connection 
claim is "inextricably intertwined" with the issues currently 
on appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

iii.  Increased Rating & Individual Unemployability

Under 38 U.S.C.A. § 5107(a) (West 1991), VA also has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim, including obtaining VA examinations 
which are adequate for adjudication, as well as the duty to 
obtain all relevant treatment records.  Littke v. Derwinski, 
1 Vet. App. 90 (1991).  Examinations must also address the 
rating criteria in relation to the veteran's symptoms.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  Consequently, 
examinations by specialists are recommended in those cases 
which present a complicated disability picture.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

As noted above, the veteran was recently afforded a VA 
cardiology examination in April 2000.  However, the Board 
observes that the examination report failed to address all of 
the criteria set forth under the applicable diagnostic code.  
See 38 C.F.R. Part 4, Diagnostic Code 7005.  Accordingly, a 
more comprehensive cardiological examination of the veteran 
is required.  See Littke, supra.

Additionally, VA has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  In this case, the record is devoid of 
any opinion as to the degree of industrial impairment caused 
by the veteran's service-connected disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected disabilities, to 
include the aforementioned hospital in 
Huntsville where he had a lower extremity 
evaluation, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.



2.  The RO should also review the 
veteran's claim of entitlement to service 
connection for aggravation of chronic 
obstructive pulmonary disease with 
emphysema due to service-connected 
arteriosclerotic heart disease with 
aterio-hypertension.  Any additional 
development and/or examination deemed 
necessary should be accomplished.  In the 
event that the veteran's pulmonary 
disease is deemed to be aggravated by his 
service-connected cardiological 
disorders, the RO should specifically 
consider the directives set forth in 
Allen.

The veteran and his representative must 
be, and hereby are, notified that a 
timely notice of disagreement and 
substantive appeal (VA Form 9) must be 
filed in order to perfect as to his claim 
for service connection, and without such 
the Board will not have jurisdiction.

3.  Following completion of the above 
actions, the RO must schedule the veteran 
for VA cardiovascular examination in 
order to assess the nature and extent of 
his arteriosclerotic heart disease with 
aterio-hypertension.  The claims folder, 
including a copy of this remand decision, 
should be made available for review by 
each examiner in conjunction with their 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
examiner.

The findings must include a laboratory 
determination of METs by exercise 
testing.  A copy of the current 
Diagnostic Code 7005 should also be made 
available to the examiner for review in 
connection with this examination.  With 
regard to METs, the examiner must 
document the level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent occurs.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
should be made.  The presence or absence 
of dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular 
dysfunction with an ejection fraction of 
less than 30 percent should be noted.

The examiner must then render an opinion 
concerning the effect of the veteran's 
service-related disorders on his ordinary 
activity and his ability to procure and 
maintain employment.  The examination 
report should then be associated with the 
veteran's claims folder.

4.  The RO must review the claims file 
and ensure that all other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or 

informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

5.  The RO should then re-adjudicate the 
veteran's increased and total rating 
claims.  If any of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


